Citation Nr: 1621220	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In January 2015, the Board remanded the case for further development by the originating agency.  In a September 2015 decision, the Board denied the Veteran's claim for a compensable rating for bilateral hearing loss.  The Veteran appealed the decision.  The Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to a compensable for bilateral hearing loss in a Joint Motion for Remand (JMR) dated in April 2016.

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

In a February 2015 statement, the Veteran noted that several areas of his life had been impacted to a great degree by his hearing loss, including safety, independence, enjoyment of social and leisure activities and relationships.  Specifically, he reported being unable to hear certain sounds, such as a smoke detector alarm, carbon monoxide alarm and gas detector alarm; difficulty hearing announcements or air, train or tour employees while traveling; difficulty hearing employees in stores and restaurants and while doing business on the phone and in person; not being able to hear everything that is said at social gatherings; and difficulty hearing everything that friends and relatives say to him.  

An April 2015 VA examiner noted that the Veteran's hearing loss impacts his ordinary conditions of daily life, including his ability to work, and that the Veteran reported having trouble with word recognition, hearing the television and hearing people on the telephone.

The JMR suggests that an extraschedular rating is raised by the record and the Board has inadequately addressed the question.  Therefore, the Board will remand the issue to the RO to direct the matter to the Director of Compensation Service for a determination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim of entitlement to an initial compensable rating for bilateral hearing loss to the Director of Compensation and Pension, for extraschedular consideration under 38 C.F.R.  §§ 3.321(b)(1) (2015).

2.  If the benefit sought on appeal remains denied please issue the Veteran and his representative a supplemental statement of the case, an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

